Name: Commission Regulation (EC) No 2338/2003 of 30 December 2003 amending Regulation (EC) No 883/2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  tariff policy;  trade policy
 Date Published: nan

 Avis juridique important|32003R2338Commission Regulation (EC) No 2338/2003 of 30 December 2003 amending Regulation (EC) No 883/2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector Official Journal L 346 , 31/12/2003 P. 0028 - 0028Commission Regulation (EC) No 2338/2003of 30 December 2003amending Regulation (EC) No 883/2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), and in particular Article 68(3) thereof,Whereas:(1) Commission Regulation (EC) No 883/2001(2) contains certain derogations relating to the issue of licences whereby Australia and the United States can benefit from simplified licensing arrangements, which are due to expire on 31 December 2003.(2) Since the bilateral negotiations in progress with these two countries will not end before the end of the year, in order to prevent any disruption of trade, these derogations should be extended for a limited period in the light of the progress of the negotiations.(3) Regulation (EC) No 883/2001 should also be updated to take account of the fact that Commission Regulation (EC) No 753/2002 of 29 April 2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine-sector products(3) applies from 1 August 2003.(4) Regulation (EC) No 883/2001 should therefore be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 883/2001 is amended as follows:1. Article 27(2) is replaced by the following:"2. Article 24(2) and Article 26 shall apply until 31 December 2005."2. in Annex VIII.B, paragraph 3 is replaced by the following:"3. The product description in box 6 of the VI 1 form and box 5 of the VI 2 extract must be completed in accordance with Article 10 of Regulation (EC) No 753/2002."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1; Regulation as last amended by Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13).(2) OJ L 128, 10.5.2001, p. 1; Regulation as last amended by Regulation (EC) No 1220/2003 (OJ L 170, 9.7.2003, p. 3).(3) OJ L 118, 4.5.2002, p. 1; Regulation as last amended by Regulation (EC) No 1205/2003 (OJ L 168, 5.7.2003, p. 13).